Citation Nr: 1000011	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  05-31 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for sleep apnea, to include 
as secondary to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1984 to 
November 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in August 2004, 
a statement of the case was issued in August 2005, and a 
substantive appeal was received in September 2005.  The 
Veteran testified at personal hearing before a decision 
review officer in October 2008 and a video-conference hearing 
before the Board in November 2009.


FINDING OF FACT

Sleep apnea was not manifested during the Veteran's active 
duty service, nor is it otherwise causally related to 
service; the Veteran's sleep apnea was not caused by or 
aggravated by a service-connected disability.  


CONCLUSION OF LAW

Sleep apnea was neither incurred in nor aggravated by the 
Veteran's active duty service, nor is sleep apnea proximately 
due to or aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.310 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Duty to Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that through VCAA letters dated April 2004, 
March 2006, and May 2008 the appellant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefit sought on appeal.  The appellant was also advised 
of the types of evidence VA would assist him in obtaining as 
well as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 
183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  The VCAA letter to the appellant was 
provided in April 2004 prior to the initial unfavorable 
decision in May 2004.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) Veteran status, 2) 
existence of a disability, 3) a connection between the 
Veteran's service and the disability, 4) degree of 
disability, and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   Although the present 
appeal involves the issue of an initial service connection 
determination, VA believes that the Dingess/Hartman analysis 
must be analogously applied.  In the present appeal, the 
appellant was provided with notice of what type of 
information and evidence was needed to substantiate the 
claim.  Further, the March 2006 and May 2008 letters gave 
notice of the types of evidence necessary to establish a 
disability rating and effective date for the disabilities on 
appeal.   

Although some of the notices did not precede the initial 
adjudication of the Veteran's claim, the later notices were 
followed by a subsequent readjudication, in this case a 
supplemental statement of the case issued in August 2009, 
thereby curing the defective notice error.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

Duty to Assist

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records, VA treatment records, VA 
examination reports, and lay evidence.  The Board finds that 
the record as it stands includes adequate competent evidence 
to allow the Board to decide the case and no further action 
is necessary.  See generally 38 C.F.R.  § 3.159(c).  No 
additional pertinent evidence has been identified by the 
claimant.   

The Veteran was afforded VA examinations in April 2004, June 
2009, and August 2009.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  Given that the claims file was reviewed by the 
examiners and the examination reports set forth detailed 
examination findings in a manner which allows for informed 
appellate review under applicable VA laws and regulations, 
the Board finds the examinations to be sufficient.  Thus, the 
Board finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal.

Analysis

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

On his May 1984 entrance examination report of medical 
history, the Veteran specifically replied no when asked have 
you ever had or have you now ear, nose, or throat trouble or 
frequent trouble sleeping.  The corresponding report of 
medical examination was also negative for any findings of 
sleep apnea or other complaints.  The remainder of the 
Veteran's service treatment records are silent as to 
complaints, treatment, or diagnosis of sleep apnea.  On his 
August 1993 separation examination report of medical history, 
the Veteran replied no when asked have you ever had or have 
you now frequent trouble sleeping.  The Veteran replied yes 
when asked have you ever had or have you now ear, nose, or 
throat trouble, but the examiner specified that the Veteran 
suffered sinusitis.  On the August 1993 report of medical 
examination, the examiner again noted sinusitis, but did not 
note signs or symptoms of sleep apnea at any time.  

Post-service, the Veteran participated in a sleep study in 
January 2004.  The examiner noted that the Veteran had a 
total of 195 sleep disordered breathing events for an average 
of 39.5 sleep disordered breathing events per hour.  The 
examiner found the tracing compatible with severe obstructive 
sleep apnea/hypopnea.  In March 2004, the Veteran attended a 
repeat sleep study with the CPAP.  The Veteran had a total of 
30 sleep disordered breathing events for an average of 5.3 
per hour.  The examiner noted that the sleep study 
demonstrated significant improvement from the January 2004 
baseline study.  The examiner noted that the nasal CPAP had 
resulted in the complete resolution of the Veteran's 
obstructive sleep apnea-hypopnea.  

The Veteran was afforded a VA examination in April 2004.  At 
that time, he noted that he was diagnosed with a deviated 
nasal septum in 1989, but never had any surgical procedures 
on his nose or his sinuses.  He noted that he had a 
considerable amount of problems breathing through his right 
nostril.  He was diagnosed in February 2004 with sleep apnea 
in the sleep laboratory and was doing well on the CPAP.  He 
stated that he sleeps very well and wakes up feeling rested 
the next day.  Upon physical examination, the examiner noted 
that the Veteran's nose is anatomically in the midline with 
no deformity or deviation of the external nose.  Both 
nostrils were patent.  The examiner found a 90 percent 
occlusion of the right nostril because of some deviation of 
the septum into the right nostril.  He also had a severely 
hypertrophic inferior turbinate on the right side with 
mucopurulent exudate in both nostrils.  The examiner 
diagnosed sleep apnea, improved on CPAP.                                                                                                                                                                                                             

The Veteran submitted a letter from a physician dated 
September 2008 that reported an original visit to their 
office in January 2008 at which time the Veteran reported 
using CPAP for the past four years.  The physician's records 
contained letters from another doctor and a psychologist 
showing that the Veteran suffered from sleep apnea.  

The Veteran testified at an October 2008 hearing before a 
decision review officer.  He noted that his deviated nasal 
septum, sinusitis, over-weight, and hypertension during 
service show or caused sleep apnea.  

The Veteran was afforded a VA examination in June 2009.  At 
that time, the Veteran reported that he had sleep apnea since 
his time on active duty, but no sleep study was obtained 
until 2004.  The Veteran reported daytime hypersomnolence and 
the use of a CPAP machine with success.  Physical examination 
revealed that the pharynx was normal in appearance.  The 
lungs were clear to auscultation and percussion.  The 
examiner noted no rales, rhonchi, or wheezing.  The examiner 
reported that the Veteran's sleep apnea was due to pharyngeal 
obstruction and not from his deviated septum or sinusitis.  
Therefore, he opined that the sleep apnea was not as likely 
as not caused by or aggravated by his sinuses or deviated 
septum.  The examiner also noted that the onset of the 
Veteran's sleep apnea was undetermined and undeterminable 
because the Veteran did not have a sleep lab study until 
2004.  

In August 2009, the RO requested and received a medical 
opinion from a VA examiner regarding the Veteran's sleep 
apnea.  The examiner reviewed the Veteran's claims file prior 
to rendering his opinion.  The examiner stated that the 
Veteran's head injury or neck injury incurred during active 
duty did not cause or aggravate his sleep apnea.  He reached 
this conclusion because sleep apnea is an obstruction of the 
pharynx and upper airway system such as the soft palate but 
not the sinuses or the nose.  He noted that cervical strain 
occurs on the back of the neck and does not involve the 
throat.  Again, he opined that the Veteran's sleep apnea was 
not caused by his head injury or neck injury nor do they 
aggravate his current sleep apnea.  The examiner also noted 
that there is no medical evidence in any literature that 
sleep apnea is caused by head or neck injury.  

In November 2009, the Veteran testified at a hearing before 
the Board.  He argued that his sleep apnea was caused or 
aggravated by his sinusitis or the obstruction caused by his 
deviated septum.  

The Board finds that entitlement to service connection for 
sleep apnea is not warranted on a direct basis.  Service 
treatment records are entirely silent as to any signs, 
symptoms, complaints, treatment, or diagnosis of sleep apnea.  
In fact, the first diagnosis of sleep apnea was dated January 
2004, more than 10 years after the Veteran's separation from 
service.  The Board notes that a prolonged period without 
medical complaint can be considered, along with other factors 
concerning the claimant's health and medical treatment during 
and after military service, as evidence of whether a 
disability was incurred in service or whether an injury, if 
any, resulted in any chronic or persistent disability which 
still exists currently.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).

The Board acknowledges that the VA examiner in June 2009 
noted that the onset of the Veteran's sleep apnea was 
undetermined and undeterminable because the Veteran did not 
have a sleep lab study until 2004.  Without a date of onset, 
the Board still finds that a preponderance of the evidence is 
against the finding of entitlement to service connection for 
sleep apnea.  The service treatment records are silent as to 
any complaints, treatment, or diagnosis of sleep apnea.  The 
Veteran reported on his August 1993 separation examination 
that he had no frequent trouble sleeping and there is no 
reference to any suspected sleep apnea by the examiner.  
Finally, the first diagnosis or treatment of sleep apnea 
occurred over 10 years after the Veteran's separation from 
service.  

The Board also considered whether the Veteran's service-
connected sinusitis or cervical strain caused or aggravated 
the Veteran's sleep apnea.  In June 2009 a VA examiner 
reported that the Veteran's sleep apnea was due to pharyngeal 
obstruction and not from his deviated septum or sinusitis.  
Therefore, he opined that the sleep apnea was not as likely 
as not caused by or aggravated by his sinuses or deviated 
septum.  In August 2009, another VA examiner explained that 
sleep apnea is an obstruction of the pharynx and upper airway 
system such as the soft palate but not the sinuses or the 
nose.  The examiner also noted that cervical strain occurs at 
the back of the neck and has no effect on the throat.  He 
therefore opined that the Veteran's in-service head or neck 
injury neither caused nor aggravated the Veteran's sleep 
apnea.  As the record contains no evidence or opinions to the 
contrary, the Board finds that sleep apnea was neither caused 
nor aggravated by the Veteran's sinusitis or injury to the 
head or neck.  

While acknowledging the Veteran's belief that his disability 
is due to service, it is well established that as a lay 
person, the Veteran is not considered capable of opining as 
to the nature or etiology of his disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Veteran is certainly 
competent to testify as to symptoms such as poor sleep habits 
or snoring which are non-medical in nature; however, he is 
not competent to render a medical diagnosis or etiology.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology that is not medical in nature); see also, 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain 
disabilities are not conditions capable of lay diagnosis).  
No medical evidence in the record finds a relation between 
active duty service and the Veteran's current sleep apnea.  
The only medical opinions in the file were provided by the VA 
examiners in June 2009 and August 2009.  The examiners opined 
that it is not at least as likely as not that the Veteran's 
sleep apnea is due to the Veteran's sinusitis or in-service 
head or neck injury.  There is no contrary medical opinion of 
record.

As such, the Board finds that a preponderance of the evidence 
is against the claim.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).




ORDER

Entitlement to service connection for sleep apnea is not 
warranted.  The appeal is denied.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


